  

Case 1:18-cv-01294-SAG Document 26-5 Filed 10/03/19 Page 1 ff

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Kristin Hoey *
Plaintiff *
Vv. * Case No. 1:18-cv-01294-SAG
*
The Office, LLC et al. .
Defendants.

/
DECLARATION OF SCOTT E. KRAFF

1. I, Scott E. Kraff, Esq., am at least 18 years of age and competent to testify, and I am not a
party to, or related to a party, in this action. I am employed by Hoffman Employment Law,
LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiff in the above-
referenced matter.

2. By way of brief background, | am an attorney in private practice and I concentrate on
employment law. I have practiced law since 2016, when I graduated from Georgetown
University Law Center. 1 am admitted to the Maryland bar (since 2016) and I was sworn
into the bar for the U.S. District Court for the District of Maryland on May 24, 2019.

3. Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my two-year tenure as a law clerk at Joseph, Greenwald, & Laake,
P.A., a civil litigation firm in Greenbelt, Maryland. As a law clerk, I worked on cases on
behalf of plaintiffs in cases involving unlawful discrimination and hostile work
environments, retaliation, unpaid wages, and other related matters. As an associate with
Hoffman Employment Law, LLC, I now focus almost exclusively on employment law

cases, primarily those concerning unpaid wage violations involving the FLSA and related

 
Case 1:18-cv-01294-SAG Document 26-5 Filed 10/03/19 Page 2 of 2

State statutes.

4, My total time in this case, through October 3, 2019, was 12.4 hours. The total value of this
time is $2,542.00, Aside from the review of documents and communications and requisite
conferences with Howard B. Hoffman, opposing counsel, and the Court, I worked on
several more complex tasks during the case. I was the principal author of written discovery,
including interrogatories and requests for production of documents, as well as the
Settlement Agreement.

5. Imaintained my time and costs records in this case, which I placed into “Rocketmatter’G
software. The time records reflect actual time that I expended in the prosecution of this
litigation (the “RocketMatter” entries are not in the court’s required lodestar billing
format). I inputted my time promptly following work performed. | specified the time spent
per task to the fullest extent practicable and I avoided the practice of block billing.

6, The hourly rate claimed in this case, 1.e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines). My requested
rate is also supported by primary counsel on this matter, Howard B. Hoffman, Esq., whose

Declaration is marked Exhibit 2.

 

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing
declaration of true and correct.

Li

Scott E. Kraff, Esq.
October 3, 2019

 
